Title: To George Washington from James Clinton, 21 June 1781
From: Clinton, James
To: Washington, George


                        
                            Sir,
                            Albany June 21st 1781.
                        
                        My Letter of the 15th & 18th int. gave your Excellency an account of the Disposition of the Troops in
                            this Department and of the Prospect of Supplies for their Support, since which I have been honored with your Excellency’s
                            Favour of the 16th inst. the Contents of which should be attendd to most punctually. I have given Major Villefranch
                            Directions to contract the Plan of the Work at the German flatts least we should be obliged to leave it
                            in an indefencible State, and requested him to continue it in such Sort, as to be able to afford a temporary and immediate
                            Service with as little Work as possible, and which may be improved when Circumstances will admit of paying more attention
                            to it.
                        I have given the most pointed Orders to the Troops to be in the most perfect and constant readiness to move
                            in the shortest Notice, and if Boats could be sent up for their Transportation I have not a Doubt but the whole could be
                            landed at West Point in seven days of favourable Weather after marching Orders are recieved.
                        As I have been full in my last and as no new Circumstance has occurred worth communicating. I beg leave to
                            subscribe myself Sir Yr most obt Huble Servant
                        
                            James Clinton

                        
                    